 USDC IN/ND case 3:19-cv-01199-JD-MGG document 9 filed 08/04/20 page 1 of 7


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 LANEL WIMBERLY,

               Petitioner,

                      v.                           CAUSE NO. 3:19-CV-1199-JD-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Lanel Wimberly, a prisoner without a lawyer, filed a habeas corpus petition

challenging his disciplinary hearing in case STP 19-05-66, where a Disciplinary Hearing

Officer (DHO) found him guilty of disorderly conduct in violation of Indiana

Department of Correction (IDOC) policy B-236. (ECF 1 at 1.) Wimberly was sanctioned

with the loss of 30 days earned credit time and a one-step demotion in credit class. (Id.)

The Warden has filed the administrative record. However, Wimberly did not file a

traverse and the time to do so has passed. See N.D. Ind. L. Cr. R. 47-2. Thus, this case is

now fully briefed.

       The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the charges;

(2) an opportunity to be heard before an impartial decision-maker; (3) an opportunity to

call witnesses and present documentary evidence in defense, when consistent with

institutional safety and correctional goals; and (4) a written statement by the fact-finder

of evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418
 USDC IN/ND case 3:19-cv-01199-JD-MGG document 9 filed 08/04/20 page 2 of 7


U.S. 539, 563-67 (1974). To satisfy due process, there must also be “some evidence” in

the record to support the guilty finding. Superintendent, Mass Corr Inst. v. Hill, 472 U.S.

445, 454 (1985).

       In the context of a prison disciplinary hearing, “the relevant question is whether

there is any evidence in the record that could support the conclusion reached by the

disciplinary board.” Hill, 472 U.S. at 455-56. “In reviewing a decision for some evidence,

courts are not required to conduct an examination of the entire record, independently

assess witness credibility, or weigh the evidence, but only determine whether the prison

disciplinary board’s decision to revoke good time credits has some factual basis.”

McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (quotation marks omitted).

       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so long
       as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
       some evidence is not much, it still must point to the accused’s guilt. It is
       not our province to assess the comparative weight of the evidence
       underlying the disciplinary board’s decision. Webb v. Anderson, 224 F.3d
       649, 652 (7th Cir. 2000) (quotation marks, citations, parenthesis, and
       ellipsis omitted).

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).

       On May 16, 2019, Investigator R. Patton wrote a conduct report charging

Wimberly with violating offense B-236, which prohibits an inmate from “Disorderly

conduct: exhibiting conduct which disrupts the security of the facility or other area in




                                              2
 USDC IN/ND case 3:19-cv-01199-JD-MGG document 9 filed 08/04/20 page 3 of 7


which the offender is located.” Indiana Department of Correction, Adult Disciplinary

Process: Appendix I. See https://www.in.gov/idoc/files/02-04-101%20Appendix%

20I%206-4-2018.pdf. The conduct report states:

       On 5/16/19, Lanel Wimberly IDOC# 268825 refused to return to his
       housing unit, and stated he would refuse to enter any housing unit. This
       caused a staff member to be pulled away from their normal job duties in
       order to supervise[] Wimberly in the shift office for an extended period of
       time. End of report.

(ECF 7-1 at 1.)

       On May 24, 2019, Wimberly was notified of the charge when he was served with

the conduct and screening reports. (ECF 7-1 at 1; 7-2 at 1.) He pled not guilty to the

charge. (ECF 7-2 at 1.) Wimberly requested his mother, Nancy Wimberly, and Sergeant

Juarez as witnesses. (Id.) His request for his mother to serve as a witness or provide a

written statement was denied because she was not present for the incident and could

not attest to what took place. (ECF 7-5 at 1.) Sergeant Juarez provided the following

written statement: “I, Sgt. Juarez witnessed Offender Wimberly refuse housing on 5-16-

2019.” (ECF 7-6 at 1.)

       After he was transferred to the Miami Correctional Facility, the hearing officer

held Wimberly’s hearing on June 18, 2019. (ECF 7-4 at 1.) At the hearing, Wimberly

stated that he did not want to return to his housing unit on May 16, 2019, because he

had been threatened by other inmates. (Id.) Based on the staff reports, which included

the conduct report and Sergeant Juarez’s statement, the hearing officer found Wimberly

guilty of violating offense B-236. (Id.)




                                             3
 USDC IN/ND case 3:19-cv-01199-JD-MGG document 9 filed 08/04/20 page 4 of 7


       In his petition, Wimberly presents two grounds, which he claims entitles him to

habeas corpus relief. In his first ground, he argues there was insufficient evidence for

the hearing officer to find him guilty. (ECF 1 at 2.) In assessing the sufficiency of the

evidence, a conduct report alone can be enough to support a finding of guilt. McPherson,

188 F.3d at 786. Such is the case here. On May 16, 2019, Investigator Patton authored a

conduct report in which he documented that Wimberly refused to return to his housing

unit and also indicated that he refused to enter any housing unit. (ECF 7-1 at 1.) This

resulted in a prison staff member being taken away from his normal job responsibilities

to supervise Wimberly in a shift office for an extended period of time. (Id.) The staff

member was required to address Wimberly’s disorderly conduct to the exclusion of

others, causing disruption to the security and normal operation of the prison. Given

Investigator Patton’s conduct report, there was more than “some evidence” for the

hearing officer to find Wimberly guilty of violating offense B-236.

       In his petition, Wimberly does not deny that he refused to follow the officer’s

order to return to his housing unit. (ECF 1 at 2.) Instead, he argues that he was justified

in doing so because he feared for his life as some of the inmates in his housing unit were

planning to hurt him. (Id.) However, Wimberly is improperly inviting the court to

reweigh the evidence in this case. In other words, he is asking the court to overturn the

hearing officer’s decision by now claiming that he did not want to return to his housing

unit because he was afraid he would assaulted. The court is not “required to conduct an

examination of the entire record, independently assess witness credibility, or weigh the

evidence.” McPherson, 188 F.3d at 786. Rather, it is the court’s role to determine if the


                                              4
 USDC IN/ND case 3:19-cv-01199-JD-MGG document 9 filed 08/04/20 page 5 of 7


hearing officer’s decision to revoke good time credits has some factual basis. Id. Because

the hearing officer appropriately considered the evidence in this case and a rational

adjudicator could conclude that Wimberly’s conduct disrupted the security and normal

operation of the prison by diverting staff to attend to Wimberly, there was no violation

of his due process rights. Hill, 472 U.S. at 457 (due process “does not require evidence

that logically precludes any conclusion but the one reached by the disciplinary board”).

Accordingly, because the hearing officer’s finding of guilt was neither arbitrary nor

unreasonable, this ground does not identify a basis for granting habeas corpus relief. 1

        In the second ground of his petition, Wimberly asserts that his due process rights

were violated because he was improperly denied a witness statement from his mother,

Nancy Wimberly. (ECF 1 at 3.) Inmates have a right to present relevant, exculpatory

evidence in their defense. Miller v. Duckworth, 963 F.3d 1002, 1005 (7th Cir. 1992).

Exculpatory in this context means evidence which “directly undermines the reliability

of the evidence in the record pointing to [the prisoner’s] guilt.” Meeks v. McBride, 81 F.3d

717, 720 (7th Cir. 1996). Wimberly’s right to present evidence was satisfied. During his

screening, he asked for a statement from his mother because she allegedly called the

prison to report that he was afraid for his life. (ECF 1 at 2; 7-2 at 1.) Wimberly’s request

for his mother’s statement was denied as irrelevant because his mother did not witness

the May 16, 2019, incident where he refused to return to his housing unit and stated he



         1 Assuming Wimberly feared for his safety, there are administrative procedures in place to assist

offenders in requesting protective custody and interfacility transfers. See https://secure.in.gov/idoc/
files/02-01-107; https://www.in.gov/idoc/files/02-01-111. In fact, Wimberly’s hearing was postponed
while he was transferred from the Heritage Trails Correctional Facility to the Miami Correctional Facility
in May 2019. (ECF 7-3 at 1.)


                                                    5
 USDC IN/ND case 3:19-cv-01199-JD-MGG document 9 filed 08/04/20 page 6 of 7


would refuse to enter any housing unit in the prison. (ECF 7-1 at 1; 7-5 at 1.) Scruggs v.

Jordan, 485 F.3d 934, 939-40 (7th Cir. 2007) (“prison disciplinary officials need not permit

the presentation of irrelevant or repetitive evidence in order to afford prisoners due

process in disciplinary proceedings.”); Piggie v. Cotton, 342 F.3d 660, 678 (7th Cir. 2003)

(a hearing officer may deny witness or evidence requests that are irrelevant, repetitive,

or unnecessary.). Thus, Wimberly’s request was properly denied as irrelevant because

his mother could not attest to the nature of his conduct on May 16, 2019. Furthermore,

because Wimberly stated at the hearing that he had been threatened, any statement

from his mother would have been repetitive and unnecessary because he had already

presented his testimony to the hearing officer. Wolff, 418 U.S. at 566 (prison officials

have discretion to “keep the hearing within reasonable limits”).

       However, even if Wimberly was improperly denied the opportunity to obtain a

statement from his mother, he has not shown that the denial of this evidence resulted in

actual prejudice rather than harmless error. Jones v. Cross, 637 F.3d 841, 846-47 (7th Cir.

2011). If Wimberly’s mother had produced a statement that Wimberly was afraid for his

life, it would not constitute exculpatory evidence because the undisputed evidence in

this case establishes that he refused a prison officer’s order to return to his housing unit

and refused to enter any housing unit in the prison. Thus, Wimberly has not shown that

a statement from his mother would have aided his defense or changed the outcome of

the proceeding. Therefore, this second ground does not identify a basis for granting

habeas corpus relief.




                                              6
 USDC IN/ND case 3:19-cv-01199-JD-MGG document 9 filed 08/04/20 page 7 of 7


      If Wimberly wants to appeal this order, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F. 3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case

could not be taken in good faith.

      For these reasons, Lanel Wimberly’s petition for writ of habeas corpus (ECF 1) is

DENIED. The clerk is DIRECTED to close this case.

      SO ORDERED on August 4, 2020

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            7
